SEPARATE CONCURRING OPINION.
MARSHALL, J.
I concur in the result and in the reasoning of the foregoing opinion of Burgess, J., except that part which draws a distinction between the case of Oornwell v. Wulff, 148 Mo. 542, and this case. I think the conclusion reached in this case is right because it is directly in conflict with the conclusion reached by the majority opinion in Oornwell v. Wulff, and because, in my judgment, that conclusion in that case was wrong.
I do not think there is any substantial or legal difference between the deed construed in the Oornwell case, and that involved in this case. To illustrate this I place these deeds in juxtaposition:
*505THE CORNWELL DEED.
“To have and to hold, etc., in trust for the sole and separate use, benefit and behoof of said Catherine Cornwell, wife of said James Corn-well; and the said party of the second part hereby covenants and agrees to and with said Catherine Cornwell that 'he will suffer and permit her without let or molestation, to have, hold, use, occupy, and enjoy the aforesaid premises, with all the rents, issues, profits and proceeds arising therefrom, whether from lease or sale, for her own use or benefit, separate and apart from her said husband and wholly free from his control and interference, and from his debts, in such manner as she may think proper, and that he will at all times hereafter, at the request of said Catherine Cornwell, expressed in writing, bargain, sell, convey, lease, rent or otherwise dispose of said premises, or any part thereof, and will at the death of said Catherine, convey or dispose of the premises or sueh part thereof as may be held by him under this deed, and all profits and proceeds thereof, in sueh manner to such person or persons as said Catherine shall, by her last will and testament, direct or appoint; and in default of sueh appointment then he shall convey said premises to James Corn-well, his heirs and assigns.”
THE TORE DEED.
“To have and to hold, etc., to the use of Barbara Ann Yore, in trust as follows:
“To receive and pay the rents and profits of said lots of ground to said Barbara Ann Yore, etc., and to suffer her to use, occupy and enjoy the same free from the control of her said husband, etc. To sell and convey said lots of ground at any time, with their appurtenances in fee simple, for such price and upon sueh terms and to such person or persons as said Barbara Ann Yore shall designate. To give and execute mortgages and deeds of trust in fee simple, or other charges and encumbrances on said property to secure any sum or sums of money, etc. Provided always that if said Barbara Ann Yore shall die leaving said property undisposed of either by deed or will, then the trust therein created shall eease and determine, and the said property shall vest in and revert absolutely to Patrick Yore, his heirs and assigns forever, and the said John E. Yore, trustee as aforesaid, shall in such ease convey by proper deed of conveyance in fee said property to Patrick Yore and his heirs and assigns forever.”
*506Tn both cases, tbe first taker bad an absolute power of disposal by deed and by. will. In both cases tbe trustee is directed to convey so much of tbe property as remained undisposed of at tbe death of tbe first taker, to a person therein named. Tbe only difference between tbe two deeds is that in tbe Tore deed it was provided that if tbe first taker did not dispose of tbe property by deed or will, tbe trust should cease at tbe death of tbe first taker, and the property should vest in and revert absolutely to tbe husband, whereas tbe Cornwell deed contained no such provision. This, however, creates no substantial or legal difference between tbe two deeds,-for as a matter of law tbe trust ceased at tbe death of tbe married woman for whose benefit it was created, and tbe provision that tbe property should vest in and revert to tbe husband on tbe death of tbe wife can not be regarded as a limitation in express terms of tbe wife’s estate to an estate for life, with a remainder in fee to tbe husband, nor as an express cutting down of tbe fee vested in tbe wife by tbe power of absolute disposal, to a life estate. Tbe use of tbe term “revert” creates no difference, for in neither case was tbe title ever before in the husband, but in both cases the conveyance was from a third person who theretofore was tbe absolute owner of tbe property.
We all agree, and all tbe modern adjudications agree, that a conveyance which confers an absolute power of disposal, creates a fee in tbe grantee. AVe also agree that a fee can not be limited upon a fee. We all further agree that a deed or will which gives an estate to tbe first taker with absolute power of disposal or by tbe use of tbe words grant, bargain and sell with all tbe law implies from tbe use of those terms, may yet so qualify or limit that power of disposal or that estate so granted, as to cut it down from a fee to a mere life estate in tbe first taker, and that in such event a limitation over or remainder to a third person, in fee, will be good. We disagree only as to tbe proper manner or method of so limiting or qual*507ifying the estate of the first taker. The majority opinion in' the Cornwell case followed Ide v. Ide, 5 Mass. 500, and held that the limitation must be in express terms “for life,” while the minority opinion in that case followed Smith v. Bell, 6 Pet. 68, and held that the limitation need not necessarily be expressed in the words “for life,” but might be accomplished by the use of any equivalent words. Both opinions conceded that the intention of the grantor or devisor must be ascertained and effectuated, but the majority opinion required that intention to be evidenced by the express term “for life,” while the minority opinion held that the intention must be “gathered from the four corners of the instrument” and might be evidenced andsatisfied by any words that clearly conveyed it.
Since the minority opinion in the Cornwell case was written, the case of Cross v. Hoch, 149 Mo. 325, was decided in Division No. 1 of this court, in which all of the judges of that division concurred, and in that case it was pointed out that there is no difference in Missouri between the rules to be followed in construing a deed and a will, and that section 8916, Revised Statutes 1889, provides that “all courts and others concerned in the execution of last wills shall have due regard to the directions of the will, and the true intent and meaning of the testator, in all matters brought before them,” and so it was accordingly held in that case that the estate of the first taker need not be limited to a life estate, in express terms, but that the “true intent and meaning of the testator,” “gathered from the four corners of the instrument,” must be as sacredly enforced as if it was expressed in the set phrase, “for life,” and that this had been the rule in this State ever since Erwin v. Henry, 5 Mo. 469, as is shown by the cases of Collier’s will, 40 Mo. 1. c. 321; Carr v. Dings, 58 Mo. l. c. 406; Allison v. Chaney, 63 Mo. l. c. 282; Suydam v. Thayer, 94 Mo. l. c. 55; Crecelius v. Horst, 78 Mo. 566; Chiles v. Bartleson, 21 Mo. l. c. 346; Munro v. Collins, 95 Mo. l. c. 37; Lewis v. Pitman, 101 Mo. 281; Small v. Field, 102 Mo. l. c. 122; Redman v. *508Barger, 118 Mo. l. c. 573; Long v. Timms, 107 Mo. 512; Schorr v. Carter, 120 Mo. l. c. 413; McMillan v. Farrow, 141 Mo. l. c. 62. The same rule is announced in the opinion in this case.
Under our statute and these decisions it seems clear to me that the harsh construction announced in Ide v. Ide, supra,has melted away like the hideous skeleton in a nightmare, before the Roentgen rays of common sense and “the gladsome light” of modem, American, judicial advancement. Even in Massachusetts, Ide v. Ide, is no longer worshiped or blindly followed.
In Kent v. Morrison, 153 Mass. 137, the will under consideration provided: “Second. I give, devise, and bequeath to my beloved wife, Mehitable Kent, all the estate, both real and personal, that I die seized and possessed of, giving her full power to sell and convey the same by deed (part or all of it), and the proceeds thereof are to be used for her comfort, and otherwise as she may think proper. Thirdly. After the decease of my said wife all that remains of my estate, not specifically disposed of by her, is to be used for the benefit of my two sons, Joshua Kent and Oscar F. Kent,” etc., and it was held that it created only a life estate in the wife, which she could convey or mortgage for the term of her life, with a remainder in fee to the sons, and so far as the cold facts appear in the report, the case of Ide v. Ide, was not referred to in the decision nor did its ghost disturb the peace of mind of Field, O. J., while writing the opinion.
Words could not add force to the history of the development of the law on the question here, involved, and because I believe the decision in this case conflicts with the erroneous decision in the Cornwell case I gladly concur in it, and think it in effect overrules the Cornwell case, as it should do in express terms.